     Case 1:19-cv-00538-DAD-SAB Document 43 Filed 01/07/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   MARIA CHAVIRA,                                    No. 1:19-cv-00538-DAD-SAB
12                     Plaintiff,
13          v.                                         ORDER REGARDING ACCEPTANCE OF
                                                       OFFER OF JUDGMENT
14   U.S. DEPARTMENT OF EDUCATION
     and IMMEDIATE CREDIT RECOVERY,                    (Doc. No. 34)
15   INC.,
16                     Defendants.
17

18          Before this court is a notice of acceptance of offer of judgment pursuant to Federal Rule

19   of Civil Procedure Rule 68 between plaintiff Maria Chavira and defendant U.S. Department of

20   Education. (Doc. No. 34.) Trial is currently set for June 2, 2021. (Doc. No. 26.)

21          On October 26, 2020, defendant U.S. Department of Education served plaintiff with an

22   offer of judgment. (Doc. No. 34 at 1, 3–5.) The text of the agreement follows:

23          Pursuant to Rule 68 of the Federal Rules of Civil Procedure, the United States
            Department of Education, Defendant in the above captioned matter, hereby offers
24          to allow Judgment to be entered against it in this action declaring that plaintiff
            Maria Chavira “is not indebted to the Department of Education for any amounts.”
25          Each party to bear its own attorney fees and costs. No funds shall be paid by the
            United States or the Department of Education on account of any and all claims
26          made in this case by Plaintiff. This is intended to reflect a complete resolution of
            all claims presented by Plaintiff Maria Chavira regarding the student loan debt
27          referenced in the complaint. This offer of judgement is made for the purposes
            specified in Rule 68, and is not to be construed as either an admission that the
28          United States is liable in this action, or that the Plaintiff has suffered any damage.
                                                         1
     Case 1:19-cv-00538-DAD-SAB Document 43 Filed 01/07/21 Page 2 of 3


 1           This Offer of Judgment shall not be filed with the Court unless (a) accepted or (b)
             in a proceeding to determine costs. To accept this offer, Plaintiff Maria Chavira
 2           must serve written notice of acceptance within 14 days after being served. After 14
             days from the date of service, the offer is deemed withdrawn in accordance with
 3           Rule 68(b). If the Plaintiff does not accept the offer, she may become obligated to
             pay the United States’ costs incurred after making the offer.
 4
     (Id. at 4–5.) Less than fourteen days later, on November 5, 2020, plaintiff filed on the docket a
 5
     written notice of her acceptance of the offer of judgment along with proof of service. (Id.)
 6
             Rule 68 provides the following procedure for acceptance of an offer of judgment:
 7
             (a) [] At least 14 days before the date set for trial, a party defending against a claim may
 8           serve on an opposing party an offer to allow judgment on specified terms, with the costs
             then accrued. If, within 14 days after being served, the opposing party serves written
 9           notice accepting the offer, either party may then file the offer and notice of acceptance,
             plus proof of service. The clerk must then enter judgment.
10

11   Fed. R. Civ. P. 68(a). Because plaintiff accepted defendant’s offer and because all requirements

12   of Rule 68 are met, the court will direct the Clerk of the Court to enter judgment in this matter

13   against defendant U.S. Department of Education in accordance with the parties’ agreement.

14           Accordingly, and pursuant to the parties’ agreement,

15           1.   The Clerk is directed to enter a judgment against defendant U.S. Department of

16                Education in this action declaring that plaintiff Maria Chavira “is not indebted to the

17                Department of Education for any amounts.” Each party to bear its own attorney fees

18                and costs. No funds shall be paid by the United States or the Department of Education

19                on account of any and all claims made in this case by Plaintiff. This is intended to

20                reflect a complete resolution of all claims presented by Plaintiff Maria Chavira

21                regarding the student loan debt referenced in the complaint and defendant U.S.

22                Department of Education;

23           2. The action as to claims brought against defendant U.S. Department of Education is

24                dismissed; and

25   /////

26   /////

27   /////

28   /////
                                                        2
     Case 1:19-cv-00538-DAD-SAB Document 43 Filed 01/07/21 Page 3 of 3


 1        3. This action will proceed only with respect to claims brought against defendant

 2              Immediate Credit Recovery, Inc.

 3   IT IS SO ORDERED.
 4
       Dated:     January 6, 2021
 5                                                    UNITED STATES DISTRICT JUDGE

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                  3
